DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 10/18/2022 has been entered. Claims 10 and 26 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1,3-7,9-16,18-21,23-27,29-32,36 and 38-39 are pending in this application, with claims 1,16,21 and 36 being independent.

Response to Arguments
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
1.	Applicant's arguments filed on 10/18/2022 on page 11
of applicant's remark regarding Claims 1 and 21, the applicant argues that Zhou doesn’t teach second control response generation having a parameter according to a parameter in the first control response.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Zhou discloses the processor and the second interface (Zhou Fig.1,15 Para[0090]). Zhou further discloses that the first multilink device receives PPDU and sends BA which is first control response (Zhou Fig.11 Para[0070]). The first multilink device sets transmitting forbidden time for the second station (i.e. parameter of second control response) based on the end point time of the BA which is first response parameter (Zhou Para[0073]). The forbidden time is used by the second station to determine a timer (i.e. parameter) used to not send data (Zhou Para[0070]). Thus, the applicant here fails to patentably distinguish parameters in the claimed invention from the parameters disclosed by Zhou. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 3-7 and 9-15 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 23-27 and 29-32 are rejected based upon same motivation and rationale used for claim 21.

2.	Applicant's arguments filed on 10/18/2022 on page 12
of applicant's remark regarding Claims 16 and 36, the applicant argues that Gan doesn’t teach deferring the transmission of fourth data unit to align with beginning of the third data unit.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Gan discloses the processing system which performs the transmission of the data (Gan Fig.9). Gan discloses sending PPDU2 (i.e. third data unit) on link 1 (Gan Fig.6 Para[0107]). Gan also discloses sending PPDU3 (i.e. fourth data unit) on link 2 at a time which is same (i.e. coincides) as PPDU2 by acquiring the channel (Gan Fig.6 Para[0107]). The invention of Gan teaches that in order to acquire the channel on a contention base, the multi-link device adopts a back-off mechanism for simultaneous transmission (Gan Para[0055]). According to Gan’s teaching, it is clear that the multi-link device acquires a channel to send PPDU3 which coincides with the transmission of PPDU2. Thus, the applicant here fails to distinguish the claimed invention from Gan’s invention. The claimed invention merely provides the step, of deferring the transmission of data to align with the other data transmission without providing details of how the transmission of one data is delayed to coincide with other data. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 18-20 are rejected based upon same motivation and rationale used for claim 16.
The dependent claims 38-39 are rejected based upon same motivation and rationale used for claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,13,15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song (IEEE802.11-20/0012r0, hereinafter referred to as “Song”)-IDS in view of Zhou (EP3993520A1, hereinafter referred to as “Zhou”).
	
Regarding claims 1 and 21, Song discloses a method and an apparatus (Song Slide:6 A Non-AP MLD (i.e. apparatus)) for wireless communications, comprising: to obtain a first data unit on a first link (Song Slide:8 The Non-AP MLD receives DataA1 (i.e. first data) on Link A (i.e. first link)) and obtain a second data unit on a second link (Song Slide:8 The Non-AP MLD receives DataB1 (i.e. second data) on Link B (i.e. second link)); generate a first control response for the first data unit to be transmitted on the first link (Song Slide:8 The Non-AP MLD sends BA (i.e. first control response) on Link A); and generate a second control response for the second data unit to be transmitted on the second link (Song Slide:8 The Non-AP MLD sends BA (i.e. second control response) on Link B), and the first interface or a second interface configured to output the first control response for transmission on the first link and the second control response for transmission on the second link (Song Slide:7,8 The Non-AP MLD sends BAs on Link A only or A and B).
Song does not explicitly disclose a first interface, a processing system, a second interface wherein generating the second control response comprises configuring one or more parameters of the second control response in accordance with one or more parameters of the first control response.

However, Zhou from the same field of invention discloses a first interface (Zhou Fig.1 STA 1), a processing system (Zhou Fig.15 Ref:1501 Para[0090] The processor), a second interface (Zhou Fig.1 STA 2) wherein generating the second control response comprises configuring one or more parameters of the second control response in accordance with one or more parameters of the first control response (Zhou Fig.11 Para[0070-73] The first multilink device sets transmitting forbidden time (i.e. parameter) for the secondary link when it receives PPDU (i.e. data). The forbidden time is determined based on the end point time (i.e. parameter) of the BA sent for the received PPDU. The forbidden time prevents sending anything including control response on the second link during that time period).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song to have the feature of “a first interface, a processing system, a second interface wherein generating the second control response comprises configuring one or more parameters of the second control response in accordance with one or more parameters of the first control response” as taught by Zhou. The suggestion/motivation would have been to reduce interference and contention conflicts for the primary link (Zhou Para[0017]).

Regarding claim 13, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song further discloses wherein generating the second control response comprises using a multi-block acknowledgement (BA) format in order to configure the one or more parameters of the second control response (Song Slide:8 The BA response is sent from the Non-AP MLD on Link B aligned with Link A response) in accordance with the one or more parameters of the first control response (Song Slide:8 The BA response is sent from the Non-AP MLD on Link A).
Regarding claim 15, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song further discloses wherein the apparatus is capable of transmission and reception associated with only non-overlapping time periods (Song Slide:8 The Non-AP MLD is non STR (i.e. non simultaneous transmit and receive)). 



Claims 16,20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al. (US 2021/0315036 Al, hereinafter referred to as “Jang”) in view of SONG et al. (US 2021/0368491 Al, hereinafter referred to as “Song-8491”) and further in view of Gan et al. (US 2022/0141785 Al, hereinafter referred to as “Gan”).
	
	Regarding claims 16 and 36, Jang discloses a method and an apparatus for wireless communications, comprising: a first interface configured to output a first data unit for transmission on a first link (Jang Fig.1,20 Ref:2730 Para[0228-229] The 2.4Ghz channel (i.e. first interface for first link) is used to send PPDU (i.e. first data)) and output a second data unit for transmission on a second link (Jang Fig.20 Para[0228-229] The 5Ghz channel (i.e. second link) is used to send PPDU (i.e. second data)); the first interface or a second interface configured to obtain a first control response for the first data unit and obtain a second control response for the second data unit (Jang Fig.20 Para[0228-229] The ACKs (i.e. control responses) are received on 2.4Ghz and 5Ghz channels (i.e. both links)).
Jang does not explicitly disclose a processing system configured to generate a third data unit to be transmitted on the first link after reception of the first control response and generate a fourth data unit to be transmitted on the second link after the reception of the second control response, and the first interface or the second interface is further configured to output the third data unit for transmission on the first link and output the fourth data unit for transmission on the second link.
However, Song-8491 from the same field of invention discloses a processing system (Song-8491 Fig.1 Ref:111 The processor) configured to generate a third data unit to be transmitted on the first link after reception of the first control response (Song-8491 Fig.22 The third frame (i.e. third data unit) is send on the first link after receiving ACK (i.e. first control response) for the first frame (i.e. first data unit)) and generate a fourth data unit to be transmitted on the second link after the reception of the second control response (Song-8491 Fig.22 The fifth frame (i.e. fourth data unit) is send on the second link after receiving ACK (i.e. second control response) for the second frame (i.e. second data unit)), and the first interface or the second interface is further configured to output the third data unit for transmission on the first link and output the fourth data unit for transmission on the second link (Song-8491 Fig.22 The third frame and fifth frame are sent on the first and second link respectively).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jang to have the feature of “a processing system configured to generate a third data unit to be transmitted on the first link after reception of the first control response and generate a fourth data unit to be transmitted on the second link after the reception of the second control response, and the first interface or the second interface is further configured to output the third data unit for transmission on the first link and output the fourth data unit for transmission on the second link” as taught by Song-8491. The suggestion/motivation would have been to support extremely high throughput using multi-link (Song-8491 Para[0004]).
Jang in view of Song-8491 does not explicitly disclose wherein: the processing system is further configured to defer the transmission of the fourth data unit such that a beginning of the transmission of the fourth data unit coincides with a beginning of the transmission of the third data unit.
	However, Gan from the same field of invention discloses wherein: the processing system (Gan Fig.9 Ref:901 The processor) is further configured to defer the transmission of the fourth data unit such that a beginning of the transmission of the fourth data unit coincides with a beginning of the transmission of the third data unit (Gan Fig.6 Para[0107] The PPDU2 (i.e. third data unit) sent by the station A on link 1 and the PPDU3 (i.e. fourth data unit) sent by the station B on link 2 are having the same start time)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jang and Song-8491 to have the feature of “wherein: the processing system is further configured to defer the transmission of the fourth data unit such that a beginning of the transmission of the fourth data unit coincides with a beginning of the transmission of the third data unit” as taught by Gan. The suggestion/motivation would have been to improve frequency efficiency when simultaneous transmission and reception is not supported (Gan Para[0057]).

Regarding claim 20, Jang in view of Song-8491 and Gan discloses the method and the apparatus as explained above for Claim 16. Gan further discloses wherein each of the first control response and the second control response comprises a block acknowledgement (BA) (Gan Fig.2 Para[0055] The responses on the link 1 and 2 are BA).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jang and Song-8491 to have the feature of “wherein each of the first control response and the second control response comprises a block acknowledgement (BA)” as taught by Gan. The suggestion/motivation would have been to improve frequency efficiency when simultaneous transmission and reception is not supported (Gan Para[0057]).



Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhou and further in view of CHU et al. (US 2019/0268099 Al, hereinafter referred to as “Chu”).

Regarding claims 3 and 23, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose wherein configuring the one or more parameters of the second control response in accordance with the one or more parameters of the first control response comprises matching a length of the first control response and a length of the second control response.
However, Chu from a similar field of invention discloses wherein configuring the one or more parameters of the second control response in accordance with the one or more parameters of the first control response comprises matching a length of the first control response and a length of the second control response (Chu Para[0095,0123] The BA bitmap length (i.e. control response length) is set using data rate/MCS and equals to the negotiated maximum length).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “wherein configuring the one or more parameters of the second control response in accordance with the one or more parameters of the first control response comprises matching a length of the first control response and a length of the second control response” as taught by Chu. The suggestion/motivation would have been to ensure compatibility across different devices with different processing capabilities (Chu Para[0101]).



Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhou and further in view of KIM et al. (US 2021/0329547 Al, hereinafter referred to as “Kim”).

Regarding claims 4 and 24, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose wherein the second data unit comprises an indication for triggering the transmission of the second control response and wherein the second control response comprises a trigger-based data unit being output for transmission in response to the indication.
However, Kim from a similar field of invention discloses wherein the second data unit comprises an indication for triggering the transmission of the second control response and wherein the second control response comprises a trigger-based data unit being output for transmission in response to the indication (Kim Para[0287] The receiving STA sends data after receiving a trigger frame).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “wherein the second data unit comprises an indication for triggering the transmission of the second control response and wherein the second control response comprises a trigger-based data unit being output for transmission in response to the indication” as taught by Kim. The suggestion/motivation would have been to reduce power consumption (Kim Para[0008]).



Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhou and further in view of Song-8491.

Regarding claims 5 and 25, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose wherein the first interface or the second interface is configured to obtain a management frame having an indication of the one or more parameters of the first control response and the one or more parameters of the second control response.

However, Song-8491 from a similar field of invention discloses wherein the first interface or the second interface is configured to obtain a management frame having an indication of the one or more parameters of the first control response and the one or more parameters of the second control response (Song-8491 Para[0201] The management information (i.e. management frame) for each band (i.e. link) is exchanged).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “wherein the first interface or the second interface is configured to obtain a management frame having an indication of the one or more parameters of the first control response and the one or more parameters of the second control response” as taught by Song-8491. The suggestion/motivation would have been to support extremely high throughput using multi-link (Song-8491 Para[0004]).




Claims 6-7 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhou and further in view of Jang.

Regarding claims 6 and 26, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose determine the one or more parameters of the first control response and the one or more parameters of the second control response based on an indication in at least one of the first data unit or the second data unit.
However, Jang from a similar field of invention discloses determine the one or more parameters of the first control response and the one or more parameters of the second control response based on an indication in at least one of the first data unit or the second data unit (Jang Para[0095-96] The PPDU contains MAC header from MPDU for frame control field and duration/ID field (i.e. parameters)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “determine the one or more parameters of the first control response and the one or more parameters of the second control response based on an indication in at least one of the first data unit or the second data unit” as taught by Jang. The suggestion/motivation would have been to increase throughput by using multiple links efficiently (Jang Para[0006]).

Regarding claims 7 and 27, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose wherein the indication is part of a control information field of the at least one of the first data unit or the second data unit.
However, Jang from a similar field of invention discloses wherein the indication is part of a control information field of the at least one of the first data unit or the second data unit (Jang Para[0095-96] The PPDU contains MAC header (i.e. control information) from MPDU for frame control field and duration/ID field).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “wherein the indication is part of a control information field of the at least one of the first data unit or the second data unit” as taught by Jang. The suggestion/motivation would have been to increase throughput by using multiple links efficiently (Jang Para[0006]).



Claims 9-11 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhou and further in view of Gan.

Regarding claims 9 and 29, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose determine the one or more parameters of at least one of the first control response or the second control response based on a duration field of each of at least one of the first data unit or the second data unit.
However, Gan from a similar field of invention discloses determine the one or more parameters of at least one of the first control response or the second control response based on a duration field of each of at least one of the first data unit or the second data unit (Gan Para[0126] The transmission duration information carried in one PPDU is used to determine another PPDU duration. The PPDU carries response information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “determine the one or more parameters of at least one of the first control response or the second control response based on a duration field of each of at least one of the first data unit or the second data unit” as taught by Gan. The suggestion/motivation would have been improve frequency efficiency when simultaneous transmission and reception is not supported (Gan Para[0057]).



Regarding claims 10 and 30, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose wherein the duration field indicates a duration from an end of the first data unit or the second data unit to an end of the first control response or the second control response, respectively.
However, Gan from a similar field of invention discloses wherein the duration field indicates a duration from an end of the first data unit or the second data unit to an end of the first control response or the second control response, respectively (Gan Para[0018,0126] The transmission duration information carried in the PPDU and used to determine transmission duration of another PPDU).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “wherein the duration field indicates a duration from an end of the first data unit or the second data unit to an end of the first control response or the second control response, respectively” as taught by Gan. The suggestion/motivation would have been improve frequency efficiency when simultaneous transmission and reception is not supported (Gan Para[0057]).

Regarding claims 11 and 31, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose wherein the one or more parameters of the first control response comprise a length of the first control response, and wherein the one or more parameters of the second control response comprise a length of the second control response.
However, Gan from a similar field of invention discloses wherein the one or more parameters of the first control response comprise a length of the first control response, and wherein the one or more parameters of the second control response comprise a length of the second control response (Gan Para[0066] The duration (i.e. length) of each PPDU on each link is determined by a length field in the L-SIG field).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “wherein the one or more parameters of the first control response comprise a length of the first control response, and wherein the one or more parameters of the second control response comprise a length of the second control response” as taught by Gan. The suggestion/motivation would have been improve frequency efficiency when simultaneous transmission and reception is not supported (Gan Para[0057]).



Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhou and further in view of Huang et al. (US 2019/0364555 Al, hereinafter referred to as “Huang”).

Regarding claims 12 and 32, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose adding padding to the second control response to configure the one or more parameters of the second control response in accordance with the one or more parameters of the first control response.
However, Huang from a similar field of invention discloses adding padding to the second control response to configure the one or more parameters of the second control response in accordance with the one or more parameters of the first control response (Huang Para[0115] The EOF padding (i.e. parameter) is applied to the MPDU (i.e. response)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “adding padding to the second control response to configure the one or more parameters of the second control response in accordance with the one or more parameters of the first control response” as taught by Huang. The suggestion/motivation would have been to provide efficient use of resources (Huang Para[0003]).





Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhou and further in view of CHOI et al. (US 2019/0306837 Al, hereinafter referred to as “Choi”).

Regarding claim 14, Song in view of Zhou discloses the method and the apparatus as explained above for Claim 1. Song in view of Zhou does not explicitly disclose configuring a number of octets associated with a length field in the second control response in order to configure the one or more parameters of the second control response in accordance with the one or more parameters of the first control response.
However, Choi from a similar field of invention discloses configuring a number of octets associated with a length field in the second control response in order to configure the one or more parameters of the second control response in accordance with the one or more parameters of the first control response (Choi Para[0258] The padding (i.e. octets) is applied to MAC address value to set specific value).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Song and Zhou to have the feature of “configuring a number of octets associated with a length field in the second control response in order to configure the one or more parameters of the second control response in accordance with the one or more parameters of the first control response” as taught by Choi. The suggestion/motivation would have been to efficiently transmit or received signal to avoid collision problem (Choi Para[0018]).



Claims 18 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Song-8491, Gan and further in view of Chu.

Regarding claims 18 and 38, Jang in view of Song-8491 and Gan discloses the method and the apparatus as explained above for Claim 16. Jang in view of Song-8491 and Gan does not explicitly disclose wherein the second control response has a longer duration than the first control response.
However, Chu from a similar field of invention discloses wherein the second control response has a longer duration than the first control response (Chu Para[0123] The BA bitmap length (i.e. control response length) is set using data rate/MCS and is less than the negotiated maximum length).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jang, Song-8491 and Gan to have the feature of “wherein the second control response has a longer duration than the first control response” as taught by Chu. The suggestion/motivation would have been to ensure compatibility across different devices with different processing capabilities (Chu Para[0101]).



Claims 19 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Song-8491, Gan and further in view of Li et al. (US 2022/0123881 Al, hereinafter referred to as “Li”).

Regarding claims 19 and 39, Jang in view of Song-8491 and Gan discloses the method and the apparatus as explained above for Claim 16. Jang in view of Song-8491 and Gan does not explicitly disclose wherein deferring the transmission of the fourth data unit comprises deferring the transmission of the fourth data unit at least until an end of the reception of the first control response.
However, Li from a similar field of invention discloses wherein deferring the transmission of the fourth data unit comprises deferring the transmission of the fourth data unit at least until an end of the reception of the first control response. (Li Para[0009-11] The TXOP (i.e. transmission of the fourth data unit) is extended to ensure no interference to the second BA data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jang, Song-8491 and Gan to have the feature of “wherein deferring the transmission of the fourth data unit comprises deferring the transmission of the fourth data unit at least until an end of the reception of the first control response” as taught by Li. The suggestion/motivation would have been to resolve a failure in a cooperative procedure (Li Para[0005]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2016/0088654 to Habetha (Fig.3 and associated paragraphs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415